Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,729,913. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to an obvious broadening of claims 1-41 in U.S. Patent No. 10,729,913 to a wearable arrhythmia monitor and treatment device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-6, 8, 10-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amsler et al (2015/0039042) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 5, Amsler et al disclose a wearable arrhythmia monitoring and treatment device 100 comprising: first 101a and second 103 patches configured to attach adhesively to different locations of a body of a patient, each of the first and second patches comprising at least one therapy electrode 103 to deliver at least one high energy pulse and at least one sensing electrode 101a to detect electrocardiogram (ECG) signals of the patient.
The word “adhesively” is being interpreted as an adjective by the examiner and given the meaning that electrodes 101a and 103 tend to remain in association with the patient for which the electrodes contact.
A controller module 47 is coupled to the first 101a and second 103 patches and comprises at least one capacitor 67 configured to store energy for the at least one high energy pulse, and at least one processor 75 configured to execute instructions to monitor the ECG signals of the 
Regarding claims 2 and 12, Amsler et al disclose wearable defibrillator 100 comprises a monitor unit 1 which comprises the at least one capacitor 67. This capacitor is contoured to conform to the body of the patient in that it resides in the wearable defibrillator.  
Regarding claims 3 and 13, Amsler et al disclose unit 1 is resistant to water (see paragraph [0073]) making the at least one capacitor 67 waterproof.  
Regarding claims 4 and 14, Amsler et al disclose the controller is coupled to the first and second patches via a wire trunk cable 105.  
Regarding claims 6 and 16, Amsler et al disclose a user interface comprising a display screen 25 configured to prompt the patient to respond via one or more buttons 19.  
Regarding claims 8 and 18, Amsler et al disclose the first 101a and second 103 patches are configured for durations of wear no longer than 14 days. The examiner is interpreting the durations to be a subjective use limitation met by the first 101a and second 103 patches.   
Regarding claims 10 and 20, Amsler et al disclose the controller is further configured to notify a user of the treatable arrhythmia by a flashing indicator 92.  
Regarding claim 11, Amsler et al disclose wearable monitoring and treatment device comprising: first 101a and second 103 pads configured to couple adhesively to different 
The word “adhesively” is being interpreted as an adjective by the examiner and given the meaning that electrodes 101a and 103 tend to remain in association with the patient for which the electrodes contact.
A controller module 47 is coupled to the first 101a and second 103 pads and comprises one or more capacitors 67 to store energy for the one or more high energy pulses, and at least one processor 75 is configured to monitor the ECG signals from the body of the patient to detect an arrhythmia, determine that the arrhythmia is a treatable arrhythmia, prompt the patient for a response by issuing a notification via a user interface comprising a display screen 25, and deliver, where the response is not received, the one or more high energy pulses to the body of the patient, the one or more high energy pulses ranging within 15% of 360 joules where the body of the patient has a transthoracic impedance ranging within 20-200 ohms. Amsler et al disclose it is well known to deliver a 360 joules shock to a patient to treat ventricular fibrillation. See paragraph [0005]. In addition, a 5-pulse defibrillating sequence set at a max 150 joules is sufficient energy for at least one high energy pulse ranging within 15% of 360 joules. See paragraph [0059].   
Regarding claim 15, Amsler et al disclose the one or more high energy pulses ranging from 350-475 joules. A 5-pulse defibrillating sequence set at a max 150 joules is sufficient energy for at least one high energy pulse ranging from 350 joules to 475 joules. See paragraph [0059].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
2/10/2022